Kenwood Gardens Condominiums, Inc., v. Whalen Properties, LLC, No. 86, September Term,
2015. Opinion by Greene, J.

ADMINISTRATIVE LAW — PLANNING AND ZONING — PLANNED UNIT
DEVELOPMENTS — LEGISLATIVE INTENT

The courts ordinarily do not review the motives of the Legislature when reviewing a legislative
enactment unless the evidence establishes that the government body or actor was acting outside
its legal boundaries. Actions of a local government body that are legislative in nature, as
opposed to quasi-judicial or adjudicative, are subject to a more limited review. The planned
unit development approval process in Baltimore County requires both legislative and
adjudicative processes, which involve separate standards for judicial review. The Baltimore
County resolution at issue was a legislative act and thus not subject to ordinary judicial review
beyond the limited inquiry of whether the County Council was acting within its legal authority
in adopting the resolution. As such, the Board of Appeals was correct in concluding that it and
the Administrative Law Judge lacked the authority to review an alleged appearance of
impropriety in the initiation process underlying the resolution.
Circuit Court for Baltimore County
Case No. 03-C-13-7229                      IN THE COURT OF APPEALS
Argued: May 4, 2016
                                                 OF MARYLAND

                                                       No. 86

                                               September Term, 2015

                                     ______________________________________

                                     Kenwood Gardens Condominiums, Inc., et al.

                                                         v.
                                              Whalen Properties, LLC


                                          Barbera, C.J.
                                          Greene,
                                          Adkins,
                                          McDonald,
                                          Watts,
                                          Hotten,
                                          Battaglia, Lynne A., (Retired, Specially
                                          Assigned),

                                                    JJ.
                                     ______________________________________

                                                Opinion by Greene, J.
                                     ______________________________________

                                          Filed: August 19, 2016
       The Baltimore County zoning regulations create a Planned Unit Development

(“PUD”)1 approval process that is partly legislative and partly quasi-judicial or adjudicative

in nature. The instant case arises from a dispute over the approval of a PUD application in

Baltimore County.        Petitioners, Kenwood Gardens Condominiums, Inc., et al.

(“Kenwood”), allege that the PUD developer made illegal campaign contributions to the

county councilman who formally accepted the PUD application submitted by the

developer. Respondent, Whalen Properties, LLC (“Whalen Properties”), the developer,

submitted the PUD application on August 9, 2011, to First District Councilman Thomas

Quirk (“Councilman Quirk”) of Baltimore County. The proposed site for the PUD is

located in Councilman Quirk’s legislative district. On August 30, 2011, Stephen Whalen,

Jr., owner and principal of Whalen Properties, withdrew $8,500 from the company’s

account and subsequently distributed this money to several individuals, who were

instructed to deposit the sums into their own accounts and to write checks in those amounts

to the campaign committee, Friends of Thomas Quirk.2


1
  Pursuant to zoning regulations:
       A “planned unit development” (PUD) is a development in which residential
       and/or commercial uses are approved subject to restrictions calculated to
       achieve the compatible and efficient use of land, including the consideration
       of any detrimental impact upon adjacent residential communities.
 Baltimore County Zoning Regulations, Art. 4, Section 430.1.
2
  No criminal charges were ever brought against Councilman Quirk. It appears that on
January 3, 2013, Mr. Whalen, in a separate criminal proceeding, pleaded guilty to five
counts of violating Maryland campaign finance laws. The statement of facts offered to
support the guilty pleas revealed a series of email communications between Mr. Whalen
and Councilman Quirk discussing campaign contributions and the PUD application.
Contained within the written statement of facts, the State Prosecutor specifically stated
“[n]o evidence was uncovered indicating that Councilman Quirk or his campaign officers
were aware that the three checks . . . were anything other than independent contributions
       Kenwood is an adjacent landowner who challenges the approval of the PUD on the

appearance of impropriety generated by the donations. We conclude that because the

introduction and passage of a resolution is a legislative action, the legislative intent is

subject to limited judicial review. In addition, the alleged “appearance of impropriety”

generated by illegal campaign contributions does not negate the presumption of validity of

the legislative act.

                   FACTUAL AND PROCEDURAL BACKGROUND

       Pursuant to Article 32, Title 4, Subtitle 2, §§ 32-4-242–402.1 (2003, 2012 Supp.) of

the Baltimore County Code (“BCC”),3 the PUD approval process in Baltimore County

begins with the submission of an application to the county councilman for the district in

which the proposed PUD is to be located. BCC § 32-4-242(a). The application is

subsequently incorporated into a County Council Resolution. Substantive review of the

application may not proceed unless the County Council passes the resolution. Following

the passage of the resolution, the application undergoes an extensive review and approval

process by various Baltimore County planning and zoning agencies before concluding in a

final public hearing before an administrative law judge (“ALJ”).




by those three individuals to the Quirk campaign.” Mr. Whalen made the contributions a
few weeks before Councilman Quirk introduced Resolution No. 108-11 to the County
Council. Upon submission of the application, “[n]otice of the proposed project was posted,
and a community meeting was held on September 1, 2011 to present the project and allow
community input.”
3
  All citations to the Baltimore County Code refer to the 2003 Edition unless otherwise
stated herein.
                                           -2-
       On August 9, 2011, Whalen Properties submitted a PUD application to Councilman

Quirk for a seven story mixed-use medical services building. Notice of the PUD was

posted and a community input meeting was held on September 1, 2011. On September 19,

2011, Councilman Quirk introduced Resolution 108-11, which contained the PUD

proposal. The County Council unanimously approved the Resolution on October 17, 2011.

Whalen Properties met with Baltimore County agencies on October 24, 2011 and October

29, 2011 to review the concept plan and held a community input meeting on December 22,

2011 “to solicit detailed comments from local community members.”

       On June 6, 2012, approximately eight months after the County Council adopted

Resolution 108-11, the Council enacted Bill 38-12, which exempted PUDs in certain areas

of Baltimore County from traditional compatibility standards under the zoning regulations

and substituted a more lenient set of compatibility objectives for all qualifying future PUD

applications. Kenwood alleges this is evidence of an improper “special law.”4 On June 8,

2012, Whalen Properties filed a finalized development plan, which it reviewed with

Baltimore County on August 1, 2012.

       Pursuant to BCC § 32-4-245(b) (2003, 2012 Supp.), a Hearing Officer, hereinafter

designated as an ALJ, is required to “review the proposed [PUD] for compliance with the



4
  A special law is “one that relates to particular persons or things of a class, as
distinguished from a general law which applies to all persons or things of a class.” Cities
Servs. Co. v. Governor, 290 Md. 553, 567 (1981) (quoting Prince George’s Cnty. v. B.
& O. R. Co., 113 Md. 179, 183 (1910)). The Maryland Constitution prohibits the General
Assembly from passing special laws, and this prohibition flows through to Baltimore
County via the Express Powers Act. See Md. Const., Art. III § 33; Md. Code (1974, 2013
Repl. Vol.), § 10-202 of the Local Government Article (“LG”).
                                            -3-
requirements of the Baltimore County zoning regulations and the development

regulations.” The ALJ’s review is narrow and fact-specific. Between August 22, 2012 and

December 3, 2012, an ALJ conducted five days of public administrative hearings on the

PUD development plan and approved the PUD on January 29, 2013.5

      Kenwood challenged the proposed PUD at the hearing before the ALJ and

subsequently at the hearing before the Baltimore County Board of Appeals (“Board of

Appeals” or “the Board”). The ALJ rejected Kenwood’s challenge that the alleged

appearance of impropriety was reviewable or invalidated the process. Kenwood appealed

the ALJ’s approval of the PUD to the Board of Appeals. See BCC § 32-4-281(a), (c) and

(d) (2016) (“The Board of Appeals shall hear the appeals in accordance with the rules of

procedure adopted by the Board of Appeals”). Following a review of the ALJ’s decision,

the Board may:

      (i) Remand the case to the ALJ;
      (ii) Affirm the decision of the ALJ; or

5
  Section 32-4-245(c)(1)-(c)(5) provides that an ALJ may approve a proposed PUD
development plan upon finding that:
       (1) The proposed development meets the intent, purpose, conditions, and
           standards of this section;
       (2) The proposed development will conform with Section 502.1.A,B,C.D,E
           and F of the Baltimore County Zoning Regulations and will constitute a
           good design, use and layout of the proposed site;
       (3) There is a reasonable expectation that the proposed development,
           including development schedules contained in the PUD development
           plan, will be developed to the full extent of the plan;
       (4) Subject to the provisions of § 32-4-242(c)(2), the development is in
           compliance with Section 430 of the Baltimore County Zoning
           Regulations; and
       (5) The PUD development plan is in conformance with the goals, objectives,
           and recommendations of one or more of the following: the Master Plan,
           area plans, or the Department of Planning.
                                          -4-
       (iii) Reverse or modify the decision of the ALJ if the decision:
               1. Exceeds the statutory authority or jurisdiction of the ALJ;
               2. Results from an unlawful procedure;
               3. Is affected by any other error of law;
       4. Is supported by competent, material, and substantial evidence in light of
           the entire record as submitted; or
       5. Is arbitrary and capricious.

BCC § 32-4-281(e) (emphasis added).

       On June 7, 2013, the Board of Appeals affirmed the decision of the ALJ. The

decision to affirm the ALJ’s approval of the proposed PUD was the agency’s final decision

in the matter. The Board agreed with the ALJ and concluded that any alleged improper

motivation underlying the actions by the County Council was beyond the permitted scope

of review. Kenwood sought judicial review in the Circuit Court for Baltimore County.

The Circuit Court reviewed the record and arguments presented by the parties and affirmed

the decision of the Board of Appeals. The Circuit Court concluded, however, that the

passage of Resolution No. 108-11 constituted a quasi-judicial action rather than legislative

action because the County Council’s process with regard to the “resolution for the PUD

[wa]s focused upon the analysis of factors relating to a single property.” Notwithstanding

that conclusion, the Circuit Court recognized that “[t]he issue for judicial review is not how

the process for a PUD review was initiated” and that “[t]he focus is [on] whether the

substance of the administrative review process was fair, and whether the decision to

approve the PUD complied with the law and was supported by the evidence.”

       Kenwood noted a timely appeal to the Court of Special Appeals. In an unreported

opinion, the Court of Special Appeals affirmed the judgment of the Circuit Court. It held

that the ALJ’s decision did not exceed his statutory authority or result from an unlawful
                                            -5-
procedure or other error of law and that the ALJ’s findings were supported by substantial

evidence in the record.

         Kenwood filed a petition for writ of certiorari. We granted certiorari. Kenwood

Gardens Condo. v. Whalen Properties, 446 Md. 218, 130 A.3d 507 (2016). Kenwood

raised multiple overlapping questions in its petition, which revolve around whether the

alleged appearance of impropriety generated by the campaign donations invalidates

Whalen’s submission of the PUD application to Councilman Quirk and whether the County

Council’s development process for approval of the PUD is subject to judicial review and

the scope of that review. We have condensed and restated these issues for the purposes of

clarity and concision:6



6
    Kenwood presented the following questions:

         1. Does the administrative agency here, the County Board of Appeals have
         the authority and responsibility to review whether a serious and extraordinary
         “appearance of impropriety[”] poisons, taints, and invalidates a County
         Council Resolution approving the initiation of a favorable Planned Unit
         Development (PUD) Zoning process consistent with its responsibility to
         review all procedural and constitutional issues per Prince George’s County
         v. Ray’s Used Cars, 398 Md. 632 (2007)[?]

          2. Is there a serious and extraordinary problem of “appearance of
         impropriety” when there is an undisputed e-mail record linking the PUD
         Developer’s illegal campaign contributions to the County Council member
         with the Council member[’]s sponsoring of the PUD resolution?

         3. Pursuant to the Baltimore County Charter Section, 1009 and the Maryland
         case law, (Overpak) is the County Council’s adoption of a PUD Resolution
         as to this specific property here substantially an administrative action, even
         though not the final action in the process, and so clearly reviewable for an
         extraordinarily serious “appearance of impropriety”?

                                             -6-
      1. Does the alleged impropriety or the alleged appearance of impropriety
      affect Councilman Quirk’s legislative ability to introduce or vote on
      Resolution 108-11 under Article 7, Title 1, Subtitle 3, § 7-1-301 (2003, 2011
      Supp.) of the Baltimore County Code?
      2. Does the alleged appearance of impropriety invalidate Bill 38-12 as an
      improper “special law”, specifically designed to assist Respondent’s PUD
      application?
                            STANDARD OF REVIEW

      In reviewing the final decision of an administrative agency, such as the Board of

Appeals, we look “through the circuit court’s and intermediate appellate court’s decisions,

although applying the same standards of review, and evaluate the decision of the agency.”

People’s Counsel for Balt. Cnty. v. Loyola Coll., 406 Md. 54, 66, 956 A.2d 166, 173 (2008)

(quoting People’s Counsel for Balt. Cnty. v. Surina, 400 Md. 662, 681, 929 A.2d 899, 910

(2007)). Our scope of review is narrow and “is limited to determining whether there is

substantial evidence in the record as a whole to support the agency’s findings and

conclusions, and to determine if the administrative decision is premised upon an erroneous



      4. Consistent with County Council for Montgomery County v. District Land
      Corp., 274 Md. 691 (1975), even if County Council Resolution #108 is, or
      properly is described by the Court of Special Appeals as legislative in
      character, [is it] still subject to review where there is undisputed evidence of
      an extraordinary “impropriety” which the reviewing administrative agencies,
      and [the] Court of Special Appeals all criticized and said should not be
      condoned?

      5. Is the “appearance of impropriety” compounded where a County Council
      member mentioned in the State Prosecutor’s Statement of Facts, also raising
      dollars for an election campaign and then followed up the PUD resolution by
      sponsoring and facilitating the approval of legislation (Bill 38-12), which
      relaxed the long-standing relevant compatibility standard applicable
      particularly to this PUD, and favoring it in a way which had no rational
      relationship to compatibility?
                                           -7-
conclusion of law.” Md. Aviation Admin. v. Noland, 386 Md. 556, 571, 873 A.2d 1145,

1154 (2005). We defer to the regulatory body’s fact-finding and inferences, provided they

are supported by evidence which a reasonable person could accept as adequately

supporting a conclusion. Surina, 400 Md. at 681, 929 A.2d at 910 (quotation marks and

citation omitted). However, if we determine that the agency’s decision is based on an

erroneous conclusion of law, no deference is given to those conclusions. Surina, 400 Md.

at 682, 929 A.2d at 911. “[E]ven though the decision of the Board of Appeals was based

on the law, its expertise should be taken into consideration and its decision should be

afforded appropriate deference in our analysis of whether it was ‘premised upon an

erroneous conclusion of law.’” Marzullo v. Kahl, 366 Md. 158, 173, 783 A.2d 169, 178

(2001) (citing Bd. of Physician Quality Assurance v. Banks, 354 Md. 59, 68, 729 A.2d 376,

380 (1999)).

                                     DISCUSSION

                                   The PUD Process

        Land use in Baltimore County draws upon overlapping Baltimore County Code

provisions originating from a statutory grant under two separate Articles of the Maryland

Code.    See LG § 5-203 and § 5-213 (formerly Articles 23A and 25) (granting to

municipalities legislative powers to adopt zoning regulations); LG § 10-102(b) and § 10-

324 (same with respect to charter counties and code counties); and Md. Code (2012),

Division I, Land Use Article (“LU”) (formerly Art. 66B) (regarding planning and zoning

in counties and municipalities). See also Mayor & Council of Rockville v. Rylyns Enters.,

Inc., 372 Md. 514, 528 n.3, 814 A.2d 469, 477 n.3 (2002) (“[t]racing the entire panoply of
                                          -8-
related enabling statutes in Maryland”); Cnty. Council of Prince George’s Cnty. v. Zimmer

Dev. Co., 444 Md. 490, 502, 120 A.3d 677, 683 (2015) (providing “[a] [m]ind-[n]umbing

[p]rimer . . . in the mysteries of land use regulation”).

       “Modern zoning ordinances . . . strive to meet society’s current development needs

by providing greater flexibility in zoning patterns.” Rouse-Fairwood Dev. Ltd. P’ship v.

Supervisor of Assessments for Prince George’s Cnty., 138 Md. App. 589, 623, 773 A.2d
535, 555 (2001) (internal quotations omitted). A PUD is a planning tool employed to allow

increased flexibility in the land development process. See Md. Overpak Corp. v. Mayor

and City Council of Balt., 395 Md. 16, 22 n.4, 909 A.2d 235, 238 n.4 (2006) (“Overpak”).

Courts have recognized:

       A planned unit development, or PUD, is the development of a tract of land
       as a single entity which may include dwellings of various types, commercial
       uses, and sometimes industrial uses . . . Such a planned unit “enables the
       builder to create, within the confines of a single development, a variety of
       housing types which . . . will [enhance] the possibilities of attractive
       environmental design and [provide] the public with open spaces and other
       common facilities.” The PUD “is a legislative response to changing patterns
       of land development and the demonstrated shortcomings of orthodox zoning
       regulations . . . Currently, the improvement of land is in control of developers
       who assemble large tracts and improve the land for resale or rental. Given
       this modern pattern of land development, planners and legislators conceived
       a technique of land-use control which was better adapted to the realities of
       the marketplace.” . . . Planned unit developments make it possible “to insure
       against conflicts in the use of land while permitting a mix of use in a single
       district.” . . . The PUD concept “has freed the developer from the inherent
       limitations of the lot-by-lot approach and thereby promoted the creation of
       well-planned communities.”

See Rouse-Fairwood Dev. Ltd. P’ship, 138 Md. App. at 624, 773 A.2d at 555–56 (quoting

Woodhouse v. Bd. of Comm’rs, 261 S.E.2d 882, 891 (N.C. 1980) (citations omitted)).

       The Baltimore County Master Plan 2020 provides:
                                             -9-
       The [PUD] represents an alternative development approval process that
       increases and specifies benefits to the immediate community that the PUD
       will impact, in exchange for an enhanced plan . . . Under the PUD process,
       redevelopment can occur in forms not permitted by the standard application
       of the [extant] zoning and development regulations. The PUD process can
       streamline the review process for projects that utilize a site efficiently, are
       compatible within the community and demonstrate a high degree of design,
       quality, materials and finish. The flexibility provided by the PUD process
       makes it an important tool to react to the changing market needs and
       conditions in the County, and this vital function should be maintained.

Baltimore County Master Plan 2020,              BALTIMORE COUNTY COUNCIL (Nov.

2010), http://resources.baltimorecountymd.gov/Documents/Planning/masterplan/masterpl

an2020.pdf [https://perma.cc/5H4M-BV7M].

       Although PUD evaluations contain elements of comprehensive zoning by

considering broad policy concerns, they do so only in relation to the specific property being

evaluated. In Baltimore County, the evaluation of a PUD application is initiated by the

introduction of a resolution for consideration by the County Council. BCC § 32-4-242.

Article 32, Title 4, Subtitle 2, Part IV of the BCC sets forth the scheme for evaluating and

approving PUDs in that County. In 2005, the County Council passed Bill No. 130-2005

and changed the PUD application process. Prior to the enactment of Bill No. 130-2005,

developers applied directly to the County Planning and Zoning Commission. Currently,

the process of obtaining a PUD begins by submitting an application to the councilman

responsible for the district in which the proposed PUD will be located. BCC § 32-4-242(a).

The application requires the developer to submit the following: a map of the project site

with an explanation of how the site and acreage meet the criteria for the type of PUD

proposed; architectural schematics indicating the use, size, and location of the proposed


                                           - 10 -
structures; comparison of the present existing and the proposed future population density,

floor area ratio, and parking spaces; the projected impact on the surrounding community;

and a statement of compatibility with the requirements listed in BCC § 32-4-402. BCC §

32-4-242(b)(1)–(5). Additionally, the application must also list the community benefits

that the PUD will provide, including environmental, land use, capital improvement, and

public policy benefits. BCC § 32-4-242(b)(6)(i)–(iv). The application is required to be

posted on the County Council website, and a community meeting must be held. Notice of

the meeting must be posted and mailed to all adjoining property owners. BCC § 32-4-

242(c)(2)(i)(1).   The councilmember has the discretion to schedule a second post-

submission community meeting.

       After the councilmember submits the application to the Department of Permits,

Approvals and Inspections, that Department transmits the application to the Departments

of Planning, Public Works, Environmental Protection and Sustainability and other

appropriate reviewing agencies for preliminary review and comment. The reviewing

county agencies must provide a written preliminary evaluation of the proposal to the

Council member within fifteen days of the filing of a PUD application. BCC §32-4-

242(c)(3). Each department reviews the application and posts the preliminary evaluation

on the county’s internet website. Id. Following this preliminary evaluation, the matter of

the PUD application is then referred to the full County Council in the form of a Resolution

for action.

       If the Council concludes that the proposed PUD will achieve a development of

substantially higher quality than a conventional development would achieve, and that the
                                          - 11 -
proposed site for the PUD is in accordance with the procedures of this title as well as the

requirements of the zoning regulations, then the proposed site is “eligible for County

review.” BCC § 32-4-242(d)(1). After the adoption of a resolution, the Council is required

to give public notice of the resolution and the Department of Permits, Approvals and

Inspections is required to post the property within ten business days of a final vote on the

resolution. See BCC § 32-4-242(d)(1), (3)(iii).

       Approval by the County Council is not final acceptance of the PUD. Following the

passage of the resolution, the developer is required to participate in an informational

concept plan conference with the reviewing county agencies. BCC § 32-4-243(a) (2003,

2012 Supp.). Following the informational concept plan conference, the developer must

file a finalized PUD development plan. The County agencies then undertake review of and

prepare comments for the finalized development plan.           BCC § 32-4-243(e).       The

Department of Planning prepares a finalized report, which “together with the [PUD] and

pattern book7 shall be submitted to the [ALJ] for review[.]” BCC § 32-4-244 (2003, 2011

Supp.). The ALJ reviews the proposed PUD for compliance with the requirements of the

Baltimore County Zoning Regulations and issues a written approval or denial of the PUD.

BCC § 32-4-245. Final action on a development plan may not be taken until after a public

“quasi-judicial” hearing before an ALJ. BCC § 32-4-227(a) (2016).




7
  A pattern book is a formal submission of the project details and specifications. Pattern
Book List, BALTIMORE COUNTY DEPARTMENT OF PLANNING (May 2016),
http://resources.baltimorecountymd.gov/Documents/Planning/PatternBookChecklist.pdf
[https://perma.cc/9M3D-BWDN].
                                           - 12 -
                               The Parties’ Contentions

       Kenwood contends that the Board of Appeals erroneously upheld the approval of

the PUD application because Councilman Quirk’s involvement with Mr. Whalen created

an “appearance of impropriety” and tainted the application process. Further, Kenwood

maintains that the County Council’s process for the introduction and adoption of

Resolution 108-11 was substantially administrative or adjudicatory in nature and thus

subject to judicial review on the grounds of an “appearance of impropriety.” According to

Kenwood, an “appearance of impropriety” exists when there is an undisputed email record

indicating that Mr. Whalen made illegal campaign contributions to Councilman Quirk, the

sponsor of the PUD resolution. Conceding that the County Council serves a gatekeeping

function in the PUD approval process, Kenwood contends that this function involves

making a significant amount of specific factual findings to evaluate a particular PUD

proposal.

       As an alternative argument, Kenwood suggests that even if Resolution 108-11 is

legislative in nature, it is nonetheless subject to judicial review, because there is undisputed

evidence of extraordinary impropriety in the PUD approval process. Kenwood relies upon

several out-of-state cases to support its conclusion that Councilman Quirk created a conflict

of interest that infected the entire PUD application process, and argues that the only way

to remove the taint of his involvement is for this Court to “void the resolution and resulting

PUD approval.” Moreover, according to Kenwood, the “appearance of impropriety” is

compounded by the County Council’s passage of Bill 38-12, a legislative act, which, in



                                             - 13 -
Kenwood’s view, is linked to other favorable council actions to facilitate the approval of

the Whalen Properties PUD application.

      Whalen Properties sees the case differently. It contends that the introduction and

adoption of Resolution 108-11 was a legislative act subject to very narrow judicial review.

It maintains that the alleged improper motives underlying the passage of Resolution 108-

11 are irrelevant to the PUD application process, because the resolution relates primarily

to general policy-oriented considerations, such as environmental concerns, employment

and economic opportunities, and unique characteristics relating to the site of Whalen

Properties’ proposed PUD. In addition, Whalen Properties posits that the passage of

Resolution 108-11 was not quasi-judicial because no hearings were held by the Council to

consider documentary evidence or opinions in order to pass the Resolution. According to

Whalen Properties, the processes employed by the ALJ and the Board of Appeals were

rigorous. The ALJ engaged in a substantive review process that included five days of on

the record hearings.     The Board of Appeals engaged in a detailed review of the

administrative record.

      Whalen Properties asserts that neither the Board of Appeals nor the ALJ had the

authority to scrutinize Resolution 108-11 as long as the Council acted within its legal

bounds in passing the legislation. Whalen Properties points out that the County Council’s

process involved a separate proceeding which began with Councilman Quirk’s introduction

of the Resolution. The approval process that involved the ALJ and the Board did not

include Councilman Quirk or the County Council. Finally, Whalen Properties argues that

Kenwood’s reliance on several out-of-state cases, in an attempt to create an exception to
                                          - 14 -
the general rule that legislative motives are not subjective to judicial inquiry, is not

persuasive.

        Legislative Nature of the Process and the Appearance of Impropriety

       The relevant sections of the BCC regarding the PUD process specifically note that

the application must be submitted to the councilman responsible for the district in which

the proposed PUD is located. BCC § 32-4-242(a). Because the Code expressly provides

that submission to the councilman is the correct channel and does not provide for

alternative means of initiating the PUD process, it follows that Councilman Quirk was the

only individual authorized by law to act in accepting Whalen Properties’ PUD application.

       Kenwood asserts, however, that the introduction and passage of Resolution 108-11

was administrative and quasi-judicial in character, and therefore, is reviewable for

impropriety.    To the contrary, Whalen Properties contends that the County Council

performed a legislative action, which is not subject to review for motive. It is most

noteworthy that we have previously held that “a single decision-making process may

require both legislative and adjudicative roles for the hearing body.” Talbot Cnty. v. Miles

Point Prop., LLC, 415 Md. 372, 391, 2 A.3d 344, 355 (2010). See also Mayor & Council

of Rockville v. Woodmont Country Club, 348 Md. 572, 584–85, 705 A.2d 301, 306–07

(1998) (concluding enacting special assessments may include both adjudicative and

legislative aspects). Here, the process by which a PUD application is approved involves

action by both the County Council and further review by the ALJ; the former is legislative

and the latter is quasi-judicial.



                                           - 15 -
       We hold that the introduction of Resolution 108-11 was a legislative act in nature

premised on a threadbare recital of relevant facts as submitted by the developer and

evaluated on general, policy-based grounds. Resolution 108-11 was a preliminary finding

of eligibility that allowed for the continued review of the PUD proposal by the County.

Specifically, as the Circuit Court pointed out below,

       [t]he resolution for the PUD in this case merely initiated a substantive review
       process. The decision to approve the PUD was the culmination of several
       agency reviews, community input, plan revisions, and a contested
       evidentiary hearing before a neutral and independent ALJ, which was then
       substantively reviewed by the Board.

We recognize in analyzing the PUD review process in Baltimore County that an action is

legislative or quasi-judicial in nature depending on the factual evaluation used.

       In Overpak, 395 Md. at 33, 909 A.2d at 245, we recounted the standard for

determining whether an act is legislative or quasi-judicial in nature:

       The outcome of the analysis of whether a given act is quasi-judicial in nature
       is guided by two criteria: (1) the act or decision is reached on individual, as
       opposed to general, grounds, and scrutinizes a single property; and (2) there
       is a deliberative fact-finding process with testimony and the weighing of
       evidence.

We explained in Overpak that ordinarily, “proceedings or acts that scrutinize individual

parcels or assemblages for the consideration of property-specific proposed uses, at the

owner’s or developer’s initiative, suggest a quasi-judicial process or act.” 395 Md. at 37,

909 A.2d at 247. These individualized determinations are to be distinguished “from acts

that primarily have broader, community-wide implications, which encompass

considerations affecting the entire planning area or zoning district.” Overpak, 395 Md. at

36, 909 A.2d at 246.
                                           - 16 -
       The second element of the test ordinarily involves “the holding of a hearing, the

receipt of factual and opinion testimony and forms of documentary evidence, and a

particularized conclusion as to the development proposal for the parcel in question.”

Overpak, 395 Md. at 38, 909 A.2d at 248. Accordingly, “site-specific findings of fact are

necessary not only to inform properly the interested parties of the grounds for the body’s

decision, but also to provide a basis upon which judicial review may be rendered.”

Overpak, 395 Md. at 40, 909 A.2d at 249 (internal citations omitted). We pointed out in

Overpak that the “most weighty criterion” is the fact-finding. 395 Md. at 33, 909 A.2d at

245.

       Further, in Overpak, we concluded that the Baltimore City Council’s amendment of

a previously-approved PUD amounted to quasi-judicial rather than legislative action,

because the amendment dealt with a specific property and its unique circumstances, and

because the City Council, in enacting the ordinance that amended the PUD, made an

extensive body of factual findings following comprehensive, adversarial hearings. 395
Md. at 40–44, 909 A.2d at 249–51. The Council made its decision “on an individualized

basis.” Overpak, 395 Md. at 41, 909 A.2d at 249. The “property alone was singled out for

proposed amendment to its zoning, rather than the entire zoning district or planning area in

which it is located.” Id. In examining “the quality of the proceeding employed to examine

the PUD amendment proposal[,]” we pointed out that the City Council complied with State

and local enactments that require a hearing so that the parties in interest and the public have

an opportunity to voice concerns. Overpak, 395 Md. at 41, 909 A.2d at 250. The Court in

Overpak noted that the City Council undertook an expansive and highly specific fact-
                                            - 17 -
finding process to evaluate the amendment according statutory criteria enumerated in

sections 9-112 and 14-205(a) of the Baltimore City Zoning Code. Overpak, 395 Md. at 42,

909 A.2d at 250.

       We agree with the Court of Special Appeals that, in the present case, the fact that

the Resolution pertained to a specific property ostensibly weighs in favor of the conclusion

that the PUD approval process was quasi-judicial. The PUD approval process concerned

one development project, the approval of which turned on concerns specific to that

property. Thus, Resolution 108-11 appears on the surface to satisfy the first factor of the

Overpak standard that “the act or decision is reached on individual, as opposed to general,

grounds, and scrutinizes a single property[.]” Overpak, 395 Md. at 37, 909 A.2d at 247

(emphasis added). However, in adopting the Resolution, the County Council considered

the PUD in a general context, taking into account legislative facts and the impact of the

development on the community at large.

       Notably, in Miles Point Prop., LLC, relying on our decision in Overpak, we pointed

out that “[i]t is . . . not a hearing’s ‘mere focus on one parcel that is dispositive of [the

hearing’s] quasi-judicial nature, but rather that the matter taken up at the hearing is

disposed of based on the unique characteristics’ of the property at issue.” 415 Md. at 387,

2 A.3d at 353. The Court explained that “the greater a decision-maker’s reliance on

general, ‘legislative facts,’ the more likely it is that an action is legislative in nature.” Id.

On the other hand we said, “the greater a decision-maker’s reliance on property-specific,

‘adjudicative facts,’ the more reasonable it is to term the action adjudicatory in nature.” Id.

“Generally, adjudicative facts concern questions of ‘who did what, where, when, how,
                                             - 18 -
why, [and] with what motive or intent,’ while legislative facts ‘do not usually concern the

immediate parties but are general facts which help the tribunal decide questions of law and

policy and discretion.” Miles Point Prop., LLC, 415 Md. at 387–88, 2 A.3d at 353 (quoting

1 Kenneth C. Davis, Administrative Law Treatise § 7:02 (1958)).

       There is substantial evidence in the record that the County Council focused

minimally on the unique characteristics of the Whalen property itself. Instead, the County

Council focused, as directed by BCC § 32-4-242(b)(6), on public policy benefits.

Specifically, it focused on the benefits that the PUD would confer to the surrounding

community. This is evidenced in the recitals contained in Resolution 108-11:

       [(1) The] project is designed to be a Transit Oriented Development and also
       meets the objectives of the Baltimore County Master Plan 2020 and “Smart
       Growth” which the Council approves as an acceptable public policy
       benefit[;] . . . [(2)] as a community benefit, the building shell of the office
       building will be constructed to at least a LEED Silver rating, which the
       Council approves as an environmental benefit . . . [(3)] as a community
       benefit, the PUD project will provide necessary employment opportunities
       and services within the Catonsville area, and will promote economic
       development opportunities [;] . . . [(4)] in addition to the tangible and
       intangible benefits to the surrounding Catonsville area that would result from
       the project itself, as a community benefit, the Applicant has made a
       commitment to make significant traffic safety improvements, including
       sidewalk improvements to Kenwood Avenue, permanent improvements to
       the existing intersection of Kenwood Avenue and the ramp to the Baltimore
       Beltway I-695, and the installation of a permanent traffic signal at the
       intersection of Kenwood Avenue and Wilkens Avenue, which qualify as
       capital improvement benefits to County-owned facilities for use by
       community residents[;] . . .[(5)] the Applicant [is required] to make a
       commitment to donate the sum of $50,000 to Catonsville Rails to Trials[;] .
       . . . [(6)] the Applicant [is required] to install improvements to serve the
       Kenwood Gardens Condominium Association [;] . . . [(7)] the proposed PUD
       will achieve a development of substantially higher quality than a
       conventional development will achieve[.]



                                           - 19 -
Thus, considering the County Council’s focus in passing Resolution 108-11 there is

substantial evidence in the record to support the conclusion that the Council’s action in

adopting the Resolution was legislative in nature.

       Even if we were to characterize the County Council’s actions as satisfying the first

factor in Overpak—and we do not—we agree with the Court of Special Appeals in this

case that, “[a]lthough Resolution No. 108-11 clearly addressed a particular parcel of land,

in which there was particular community interest, the resolution process lacked the

requisite level of fact-finding sufficient to qualify it as a quasi-judicial act under Maryland

law.” Therefore, the resolution does not satisfy the second factor of the Overpak test which

requires a deliberative fact-finding process with testimony and the weighing of evidence.

The County Council conducted no adjudicative hearings, nor did it consider documentary

evidence or opinion testimony similar to the Baltimore City Council in Overpak. 395 Md.

at 38, 909 A.2d at 248. The BCC requires a “post-submission community meeting.” BCC

§ 32-4-242(c). Pursuant to the code, Whalen Properties informed interested persons about

the PUD and interested community members could “ask questions or make comments.”

BCC § 32-4-242(c)(1)-(2). Pursuant to the County Code, members of the public may

submit “written input and comments” to the Council. BCC § 32-4-242(c)(2)(iii). The

limited process here that permitted members of the public to express their views about the

PUD was a far cry from the evidentiary hearings that characterized the quasi-judicial

proceedings in Overpak. 395 Md. at 40–44, 909 A.2d at 249–51. See also Armstrong v.

Mayor & City Council of Balt., 169 Md. App. 655, 906 A.2d 415 (“Armstrong III”) (2006)



                                            - 20 -
(holding that a parking lot ordinance was a quasi-judicial act subject to judicial review due

to the adjudicative nature of the hearings held on the matter).

       These are not the fact intensive findings as demonstrated in Overpak. 395 Md. at

40–44, 909 A.2d at 249–51. At best, the County Council’s receipt of public comment and

reports concerning the PUD application and its determinations were minimal and

preliminary.   Here, the Resolution itself is best characterized as conclusory factual

assertions requiring little or no factual inquiry. The Resolution consists of the proposed

name and location of the PUD, a perfunctory review of the procedural and statutory factors

that inform the decision, and a declaration that the proposal meets the objectives of the

Baltimore County Master Plan 2020. As the intermediate appellate court stated in its

unreported opinion, the County Council’s resolution concluded that the PUD was eligible

for County review on the basis of information that “[does] not reflect either substantive or

fact-intensive review or the weighing of opposing testimonial or physical evidence.” The

BCC requires that the developer hold a post submission community meeting prior to the

adoption of the Resolution so that community residents may provide written input

regarding the proposed development. See BCC § 32-4-242(c)(2)(ii)(4). The minutes from

the community meeting are submitted following introduction of the Resolution. See BCC

§ 32-4-242(c)(2)(ii)(4). While the community meeting may provide opposing testimonial

evidence, the record reflects that no mention of review by the Council member was made

in the Resolution beyond a note that the minutes were submitted.

       The BCC further provides that once the application is submitted, the reviewing

agencies must provide to the Council member a preliminary evaluation of the proposal
                                           - 21 -
within fifteen days of the filing. BCC § 32-4-242(c)(3). This review is neither substantive

nor fact-intensive; rather, it is a rote determination that the proposed PUD:

       1. Generally conforms to the concept plan presented at the community input
       meeting;
       2. Contains the information required under §§ 32-4-221(b) and (c) and 32-4-
       222 through 32-4-224 of this subtitle; and
       3. Complies with other related laws, regulations, or policies.

BCC § 32-4-225 (2016). The preliminary review performed by the reviewing agencies is

limited in scope, and does not reflect either substantive review or the weighing of physical

evidence beyond comparing the application to the requirements listed in the BCC.

       Resolution 108-11 was not the final determination that established that the Whalen

Properties PUD would be built. As we previously stated, it was the preliminary finding

that opened the door for the “continued review” of the PUD proposal by the County. BCC

§ 32-4-242(d)(1). This continued review accounted for all the substantive, fact-intensive

elements missing from the resolution process. As previously mentioned, the ALJ held a

five-day hearing where both sides had an opportunity to present testimony and evidence,

including cross-examination and rebuttal arguments. This process culminated in a final

conclusion by the ALJ based upon a factual determination on the record and consideration

of many statutory and regulatory standards. The ALJ’s final decision was subject to further

review on appeal to the Board of Appeals. Both the ALJ and the Board of Appeals

determined Councilman Quirk’s motivations were not within the scope of their review of

the PUD application. Similarly, we agree with the determination of the Court of Special

Appeals “that the process that culminated in Resolution 108-11 was legislative, and not

quasi-judicial, in nature.”
                                           - 22 -
       Moreover, the courts are not ordinarily “concerned with whatever may have

motivated the legislative body.” Workers’ Comp. Comm’n v. Driver, 336 Md. 105, 118,

647 A.2d 96, 103 (1994). “Legislative or quasi-legislative decisions of local legislative

bodies are . . . not subject to ordinary judicial review; instead, they are subject to very

limited review by the courts.” Overpak, 395 Md. at 33, 909 A.2d at 245 (quoting Gisriel

v. Ocean City Bd. of Supervisors of Elections, 345 Md. 477, 490 n. 12, 693 A.2d 757, 763

n. 12 (1997)). Judicial scrutiny of legislative action under the court’s ordinary jurisdiction

“‘is limited to assessing whether [a government body] was acting within its legal

boundaries.’”8 Miles Point Prop., LLC, 415 Md. at 393, 2 A.3d at 356 (quoting Cnty.

Council of Prince George’s Cnty. v. Offen, 334 Md. 499, 507, 639 A.2d 1070, 1074

(1994)). See also Judy v. Schaefer, 331 Md. 239, 265–66, 627 A.2d 1039, 1052–53 (1993)

(noting that when an agency action is legislative in nature, as opposed to adjudicatory or

quasi-judicial in nature, the scope of review is limited).

       Kenwood seeks the invalidation of Resolution 108-11 and to disqualify Councilman

Quirk from the PUD application process, because of the alleged appearance of impropriety


8
   The actions of the County Council members are clearly subject to review, for example,
by the Ethics Commission, and inquiry into the alleged appearance of impropriety falls
under the Commission’s purview. See Sugarloaf Citizens Ass’n, Inc. v. Gudis, 78 Md.
App. 550, 554 A.2d 434 (1989), aff’d, 319 Md. 558, 573 A.2d 1325 (1990) (holding that
the county ethics commission had primary jurisdiction to hear and investigate any
complaint about violations of the ethics code where petitioner alleged that a councilman
had violated the county ethics code when voting on a zoning issue); Bd. of Pub. Works v.
K. Hovnanian’s Four Seasons at Kent Island, LLC, 443 Md. 199, 211, 115 A.3d 634, 641
(2015) (noting that a Wetlands Administrator’s alleged conflict of interest was referred to
State Ethics Commission for review). In addition, Office of the State Prosecutor conducted
its investigation and found no basis for criminal charges against a member of the County
Council.
                                            - 23 -
in his acceptance of campaign contributions and the submission and approval of the

Resolution by the County Council. The process that Councilman Quirk was involved in

was legislative and not quasi-judicial or adjudicative.9 As the Court of Special Appeals

indicated in its opinion, “Resolution 108-11 was not the final determination that established

whether Whalen Properties’ PUD application would be [approved]; rather it was a mere

preliminary finding of eligibility that allowed for ‘continued review’ of the PUD proposal

by the County.” As long as Councilman Quirk acted within the legal boundaries of the

law, his actions were beyond the scope of any extended judicial review. And we agree


9
  In a judicial or quasi-judicial proceeding, the decision-maker is presumed to be impartial.
Regan v. State Bd. of Chiropractic Exam’rs, 355 Md. 397, 410, 735 A.2d 991, 998 (1999).
We have recognized in the context of evaluating the recusal or disqualification of a decision
maker or fact finder “that the ‘appearance of impropriety’ standard set forth in our cases
involving judges and some others is applicable generally to the participation of members
of Maryland administrative agencies performing quasi-judicial or adjudicatory functions
. . . .” Id. In such a context, we would apply an objective test to examine the record facts
and the law, and decide whether a reasonable person knowing and understanding all the
relevant facts would be led to conclude that the decision maker’s impartiality might
reasonably be questioned. Regan, 355 Md. at 410–411, 735 A.2d at 998. The reasonable
person standard is applied most often to the actions of judges and lawyers, but it pertains
to actions of all public officials. See, e.g., Spencer v. Md. State Bd. of Pharm., 380 Md.
515, 846 A.2d 341 (2004) (members of the Maryland State Board of Pharmacy); K.
Hovnanian’s Four Seasons at Kent Island, LLC, 443 Md. at 211, 115 A.3d at 641 (wetlands
administrator); Regan, 355 Md. at 410–11, 735 A.2d at 998 (members of the Maryland
Board of Chiropractic Examiners); Sinclair v. State, 278 Md. 243, 254, 363 A.2d 468, 475
(1976) (prosecutor); In re Turney, 311 Md. 246, 253, 533 A.2d 916, 920 (1987) (district
court judge). See also Young v. State, 297 Md. 286, 298, 465 A.2d 1149, 1155 (1983)
(holding “that mere appearance of impropriety is not of itself sufficient to warrant
disqualification of entire State’s Attorney’s office”).
         The record facts in the present case, however, show that the State Prosecutor was
well aware of the allegations of impropriety, but, on the basis of the evidence, never
brought criminal charges against the Councilman. To the contrary, the State Prosecutor
determined that Councilman Quirk had no express knowledge of the improper donations
or that Mr. Whalen had paid them. There were no facts to the contrary made a part of the
administrative record.
                                           - 24 -
with the Court of Special Appeals in this case that “[t]he Board of Appeals and the ALJ

properly determined that Councilman Quirk’s motivations were beyond the scope of

review.”

       Under the circumstances, there is no basis upon which to apply the reasonable

person standard10 to the legislative actions of Councilman Quirk.               Neither the

Councilman’s actions in the PUD application and approval process, nor the County

Council’s actions amounted to that of a decision maker in a judicial or quasi-judicial

proceeding. Thus, both the ALJ and the Board of Appeals were correct in refusing to

disqualify Councilman Quirk’s or the County Council’s participation in the PUD

application process.11



10
  See supra note 9.
11
  Additionally, after the oral arguments in the case at bar, Kenwood asked that we review
two recent United States Supreme Court cases, McDonnell v. United States, 579 U.S. ___
(2016) (No. 474, October Term, 2015) and Williams v. Pennsylvania, 579 U.S. ___, 136 S.
Ct. 1899, 195 L. Ed. 2d 132 (2016) (No. 5040, October Term, 2015). McDonnell is a
widely publicized case regarding the former Governor of Virginia, Robert McDonnell, who
was convicted of “honest services” fraud and Hobbs Act extortion charges relating to
$175,000 in gifts from a businessman. McDonnell, 579 U.S. at ___. The Supreme Court
vacated McDonnell’s convictions on the basis of erroneous jury instructions regarding the
definition of “official action.” Id. The case, however, is distinguishable from the present
case as Governor McDonnell was actually charged and convicted of a crime. Id. Here, the
record reflects no evidence that Councilman Quirk knew the campaign contributions were
unlawful or were anything other than independent contributions to his campaign. The
Court of Special Appeals noted that no charges were ever brought against Councilman
Quirk and there is no evidence of a quid pro quo connection between the contributions by
the developer and official action taken by the Councilman.
        In Williams v. Pennsylvania, the Supreme Court held that a Pennsylvania Supreme
Court Chief Justice with prior significant involvement in a case as a prosecutor should have
recused himself from hearing a post-conviction death penalty appeal on the same case as a
judge. 579 U.S. at __, 136 S. Ct. at 1908–10, 195 L. Ed. 2d at 144–46. The judge was one
of five justices to hear the appeal and was the author of a concurring opinion, but the Court
                                           - 25 -
       Moreover, we decline to apply the conflict-of-interest review urged by Kenwood

and used by a minority of states. See Aldom v. Borough of Roseland, 127 A.2d 190, 197

(N.J. Supr. Ct. App. Div. 1956); Netluch v. Mayor & Council of Borough of W. Paterson,

325 A.2d 517, 520 (N.J. Supr. Ct. Law Div. 1974). Those cases are inconsistent with

Maryland law, and we are not persuaded by Kenwood’s arguments that we should modify

our precedent. In both cases referenced, the Supreme Court of New Jersey addressed the

validity of an ordinance when voting members stood to benefit from the passage of the

ordinance in question. Aldom, 127 A.2d at 196–98; Netluch, 325 A.2d at 519–20. The

Court concluded that both ordinances were voidable. Aldom, 127 A.2d at 198; Netluch,
325 A.2d at 520. It was determined that the appearance of impropriety had affected both

the legislative act of introducing the resolution and the subsequent quasi-judicial fact

finding process. Aldom, 127 A.2d at 197. Under Maryland law, however,

       when the judiciary reviews a statute or other governmental enactment, either
       for validity or to determine the legal effect of the enactment in a particular
       situation, the judiciary is ordinarily not concerned with whatever may have
       motivated the legislative body or other governmental actor.




held that the impropriety created by the appearance of bias demeaned the reputation and
integrity of the court as a whole, and thus constituted reversible error. Id.
        Williams is distinguishable from the present case on the basis of actual impropriety
as compared to the alleged appearance of impropriety and Williams involved judicial acts,
while Councilman Quirk’s actions were legislative. Id. A judge’s failure to recuse himself
in a situation where the evidence supports clear and actual impropriety differs from the
facts contained in the record of the instant case. Id. It was never established that
Councilman Quirk was knowingly involved in any wrongdoing. Kenwood merely alleges
that the Councilman’s actions appeared to be improper, and fails to establish any actual
impropriety in his actions in submitting the PUD application to the County Council.

                                           - 26 -
Driver, 336 Md. at 118, 647 A.2d at 103. See also Bethel World Outreach Church v.

Montgomery Cnty., 184 Md. App. 572, 598 n.17, 967 A.2d 232, 248 n.17 (2009) (“[I]n

reviewing legislative action, we refrain from ‘institut[ing] an inquiry into the motives of

the legislature in the enactment of laws.’”) (quoting Cnty. Council for Montgomery Cnty.

v. Dist. Land Corp., 274 Md. 691, 704, 337 A.2d 712, 720 (1975)). One commentator

points out:

       Judge–made “appearance of fairness” doctrines and special due process
       standards governing conflicts of interest and bias in adjudicative zoning
       proceedings generally are not applied to members of a legislative body when
       engaged in purely legislative zoning actions. The judicial reluctance to
       review legislative action for bias or conflicts of interest, stems from a concern
       for the separation of powers and manifests itself in the traditional rule that a
       court will not inquire into legislators’ motives.

2 EDWARD H. ZIEGLER, JR., RATHKOPF’S THE LAW OF ZONING AND PLANNING (4th Ed.

Rev. 1994), § 32:15 (“Rathkopf’s”).

       Here, the ALJ decided the merits of Whalen Properties’ PUD application. Neither

Councilman Quirk nor the County Council participated in the ALJ’s decision to approve

the PUD or the review conducted by the Board of Appeals. Thus, the Board of Appeals

correctly held that it, and the ALJ, lacked the authority and responsibility to review the

Resolution for an appearance of impropriety.12 The standards of review applicable to the



12
   The motives of the Legislature do not completely escape review, however. We will
review motive “to the extent that a governmental body’s motive may cast light upon the
meaning of its enactment.” Driver, 336 Md. at 119, 647 A.2d at 103. See also Schisler v.
State, 394 Md. 519, 602, 907 A.2d 175, 224 (2006) (acknowledging the Legislature’s
motives behind an enactment when determining that the Legislature was firing
Commissioners, “thus encroaching on the Executive Branch’s function”). In the present
case, the legislative intent underlying Baltimore County’s scheme, pursuant to Article 32,
                                            - 27 -
ALJ and the Board of Appeals do not contemplate scrutiny of the County Council’s

motives or review for an appearance of impropriety of those motives. See BCC § 32-4-

245(b) (stating that the ALJ shall review the proposed [PUD] for compliance with the

requirements of the Baltimore County Zoning Regulations and the development

regulations); BCC § 32-4-281(e) (stating that the Board of Appeals in reviewing the ALJ’s

determination may reverse or modify the ALJ’s decision only under certain circumstances

delineated by statute). Applying the above principles and in light of our determination that

Resolution 108-11 was legislative in nature, we conclude that the ALJ and the Board of

Appeals were not permitted to examine the alleged appearance of impropriety arising from

Mr. Whalen’s and Councilman Quirk’s involvement. And, in any event, as explained

above, the process by which the PUD was actually approved was an independent process

that did not involve Councilman Quirk or even the County Council.

                            Bill 38-12 as a “Special Law”

       Lastly, Kenwood alleges that the appearance of impropriety is compounded by the

passage of Bill 38-12, the content and timing of which indicate that the primary purpose of

the bill was to facilitate approval of Whalen Properties’ PUD. Bill 38-12 applies to parcels

of land in certain areas of the County and relaxes the compatibility requirement between

current land use and proposed future land use. The Bill was voted into law on June 6, 2012,

two days before Whalen Properties filed a finalized development plan on June 8, 2012. We

reject Petitioners’ argument that Bill 38-12, now codified at Article 32, Title 4, Subtitle 4,


for evaluating and approving PUDs in that county is not a question we have been asked to
address.
                                            - 28 -
§ 32-4-402.1 (2003, 2012 Supp.) of the BCC, is in some way affected by the alleged

impropriety and therefore invalid as a “special law.”13 The Court of Special Appeals noted

that the Bill was intended to provide alternative compatibility requirements for a specified

class of future PUD developments and does not apply solely to the Whalen Properties PUD

application. In our view, there is nothing unlawful or improper about the County Council’s

enactment of Bill 38-12. We agree with the Court of Special Appeals that we cannot

reasonably conclude that the law was designed specifically to assist in the passage of this

PUD simply because the Bill applied to this PUD application. The record before us does

not support Kenwood’s conclusions.

                                   CONCLUSION

         The introduction and passage of Resolution 108-11, essentially, were legislative

actions, the motivations behind which are not subject to review for the appearance of

impropriety. The alleged appearance of impropriety generated by Mr. Whalen’s actions

did not invalidate Councilman Quirk’s or the Council’s legislative actions.             The

preliminary fact-finding review processes carried out by the planning and zoning agencies

and the Board of Appeal’s substantive review following the passage of the resolution were

quasi-judicial actions, which are subject to broader review. Councilman Quirk and the

County Council were not involved directly in the proceedings before the ALJ or the Board

of Appeals. Any alleged appearance of impropriety involving Councilman Quirk or the

County Council would not invalidate the ALJ’s decision or the Board of Appeal’s decision.



13
     See supra note 4.
                                           - 29 -
Therefore, we hold that there was substantial evidence in the record to support the

Agency’s final decision to approve the PUD. That decision was not contrary to the law.



                                           JUDGMENT OF THE COURT OF
                                           SPECIAL APPEALS IS AFFIRMED.
                                           COSTS TO BE PAID BY PETITIONERS.




                                         - 30 -